Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant’s Communication received on September 2, 2021 for application 17/465568. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
3.    Claims 1-20 are presented for examination.
Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2017-0136043, filed on October 19, 2017.
5.	This application discloses and claims only subject matter disclosed in prior application no 15/980,808, filed on May 16, 2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on September 2, 2021, March 3, 2022 and May 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,115,673 B2 in view of MOCCAGATTA et al.(US 2018/0063534 A1)(hereinafter Moccagatta) in further view of TERADA et al.(US 2018/0184123 A1)(hereinafter Terada).
	With regards to claim 20,  U.S. Patent No. US 11,115,673 B2 claimed an image encoder for outputting a bitstream by encoding an input image, the image encoder comprising: a predictive block configured to generate a prediction block using data of a previous input block; a machine learning based prediction enhancement (MLBE) block configured to transform the prediction block into an enhanced prediction block by applying a machine learning technique to the prediction block, wherein the MLBE block: selects one of the prediction block and the enhanced prediction block as a selected block in response to a rate-distortion optimization (RDO) value, wherein the enhanced prediction block is selected as the selected block in response to a rate-distortion optimization (RDO) value corresponding to the enhanced prediction block indicating a performance gain with respect to an RDO value corresponding to the prediction block, and the prediction block is selected as the selected block in response to the RDO value corresponding to the enhanced prediction block indicating no performance gain with respect to the RDO value corresponding to the prediction block; and a subtractor configured to generate a residual block of residual data by subtracting pixel data of the selected block from pixel data of a current input block.
U.S. Patent No. US 11,115,673 B2 is silent to “a coder controller configured to determine partitioning, coding, and decoding of the input image; and wherein the predictive block comprises: an intra prediction block configured to generate a first prediction block based on the previous input block; 36SEC.4301C a motion estimation block configured to obtain a motion vector representing an offset between the current input block and a reference block, wherein the reference block is a block most closely matched with the current input block within in a reference image; 5a motion compensation block configured to generate a second prediction block by performing a motion compensation using the motion vector; and a mode decision block configured to determine one of the first prediction block or the second prediction block as the prediction block”.
However, the use of a coder controller to determine partitioning, coding and decoding of the input image in an image/video coding system was well known in the art at the time of the invention was filed as evident from the teaching of Moccagatta. More specifically Moccagatta discloses the system 100 may partition each frame into smaller more manageable units, and then compare the frames to compute a prediction. The controller 116 manages many aspects of encoding including rate distortion or scene characteristics based locally adaptive selection of right motion partition sizes, right coding partition size, best choice of prediction reference types, and best selection of modes as well as managing overall bitrate in case bitrate control is enabled to name a few examples. Further on,  process 800 may include “determine whether context will be decoded in time to decode a current block” 806. Here the coder, coder control, or other controller for the coder, may be monitoring the processor or GPU, which may be, or be part of, a system on a chip (SoC). This includes determining whether the decoder is working on fully reconstructed context data or it is stalled and is waiting for the fully reconstructed context [See Moccagatta: at least Figs. 1 and 9, par. 0040-0041, 0084, 0108].
One of ordinary skill in the art has been motivated to combine the image encoder as taught in U.S. Patent No. US 11,115,673 B2 with Moccagatta’s controller teachings because this combination has the benefit of providing a controller in the image/video coding system configured to control the operation on the input image/video data.
Further on, providing an intra prediction block configured to generate a first prediction block based on the previous input block; 36SEC.4301C a motion estimation block configured to obtain a motion vector representing an offset between the current input block and a reference block, wherein the reference block is a block most closely matched with the current input block within in a reference image; 5a motion compensation block configured to generate a second prediction block by performing a motion compensation using the motion vector; and a mode decision block configured to determine one of the first prediction block or the second prediction block as the prediction block in an image/video coding system was well known in the art at the time of the invention was filed as evident from the teaching of Terada. More specifically, Terada discloses an intra predictor 110 and an inter predictor 111 to generate an intra prediction block and an inter prediction block (S121, S122). The process of prediction includes intra prediction which is prediction within an image and inter prediction which is prediction between images. As shown in FIG. 11, NN inter prediction parameter determiner 109b uses a pixel included in a reference image made up of 13 pixels for prediction of one pixel in the current block. The motion vector is information for specifying the location of a block having the highest correlation in the reference image. NN inter prediction parameter determiner 109b uses, as a reference pixel, a neighboring pixel of the location of the block having the highest correlation. Further on, image encoding apparatus 100 determines a prediction block by selecting one of the intra prediction block and the inter prediction block (S123) [See Terada: at least Figs. 1-3, 5, 8, 11, 14, 27-28, 33, 46,  par. 0104, 0112-0116, 0119-0120, 0134-0145, 0155, 0163, 0184].
One of ordinary skill in the art has been motivated to combine the image encoder as taught in U.S. Patent No. US 11,115,673 B2 and Moccagatta’ s controller with Terada’s prediction block generation teachings because this combination has the benefit of providing intra and inter prediction operations to generate a prediction block in an efficient manner.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al.(US 2009/0110070 A1) in view of TERADA et al.(US 2018/0184123 A1)(hereinafter Terada) in further view of MOCCAGATTA et al.(US 2018/0063534 A1)(hereinafter Moccagatta).
Regarding claim 1, Takahashi discloses an image encoder for outputting a bitstream by encoding an input image [See Takahashi: Fig. 1 and par. 0047-0049 regarding  moving-picture encoding device], the image encoder comprising: 
5a predictive block configured to generate a prediction block using data of a previous input block[See Takahashi: Figs. 1, 3, 5A-6B and par. 0034-0036, 0047-0049 regarding the prediction-mode estimation unit (105) extracts, from the reference-image memory (116), decoded images in the pre-encoded blocks positioned on the periphery of the target block, then performing the edge detection to identify the prediction direction in the target block, and transferring the identified prediction direction to the intra-frame prediction unit (106). The intra-frame prediction unit (106) and the inter-frame prediction unit (107) execute the intra-frame prediction processing and the inter-frame prediction processing in the block units in several sizes. In Fig. 3, the prediction is performed using decoded images in four pre-encoded blocks which are adjacent to the left side, upper-left side, upper side, and upper-right side of the encoding target block…];
 a machine learning based prediction enhancement (MLBE) block configured to transform the prediction block into an enhanced prediction block by applying a machine learning technique to the prediction block[See Takahashi: at least Figs. 1, 7, 15 and par. 0034-0049 regarding the prediction mode in the target block is identified by taking advantage of a function f for inputting edge information on the adjacent blocks A to D, and outputting the prediction mode in the target block (602)… As the function f for outputting the prediction mode in the target block, whatever function is all right. For example, taking advantage of the mechanical learning function of a neural network permits successful implementation of this function f. FIG. 7 illustrates an example of the case where the function f is implemented taking advantage of the neural network (the neural network is a machine learning technique). Here, the learning in the neural network (702) is performed in advance so that, when the edge intensities and edge angles of the adjacent blocks A to D are normalized and inputted into the neural network (701), the degree of likelihood of the prediction mode n (n=0, 1, . . . , 8) will be calculated and outputted (703). At this time, a function which will return the prediction-mode number in which the highest degree of likelihood is outputted is set as the above-described function f (704). This setting allows implementation of the encoding and decoding processings based on the method illustrated in FIGS. 6A and 6B.]; and
a subtractor configured to generate a residual block of residual data by subtracting pixel data of the enhanced prediction block from pixel data of a current input block [See Takahashi: at least Figs. 1, 7, 15 and par. 0034-0049 regarding the subtraction unit (109) generates the prediction differences based on the optimum prediction encoding scheme, then transferring the generated prediction differences to the frequency transformation unit (110).], 
15wherein the predictive block comprises: 
an intra prediction block configured to generate a first prediction block based on the previous input block [See Takahashi: at least Figs. 1, 7-8, 15 and par. 0047-0049, 0052 regarding in the case of the intra-frame prediction mode (803), when performing the intra-frame prediction encoding processing (806), an intra-frame prediction block is generated.]; and 
a mode decision block configured to determine one of the first prediction block or a second prediction block as the prediction block[See Takahashi: at least Figs. 1, 7-8, 15 and par. 0047-0049, 0052 regarding When the coding mode which results in the highest encoding efficiency is selected from among the large number of coding modes (808), taking advantage of, e.g., the RD-Optimization scheme allows implementation of the high-efficiency encoding.].
Takahashi does not explicitly disclose wherein the predictive block comprises: a motion estimation block configured to obtain a motion vector representing an offset between the current input block and a reference 20block, wherein the reference block is a block most closely matched with the current input block within in a reference image; and a motion compensation block configured to generate a second prediction block by performing a motion compensation using the motion vector.
However, Terada, from the same field of endeavor, teaches a motion estimation block configured to obtain a motion vector representing an offset between the current input block and a reference 20block, wherein the reference block is a block most closely matched with the current input block within in a reference image [See Terada: at least Figs. 1-3, 5, 8, 11, 14,  par. 0119, 0142, 0155, 0163, 0184 regarding As shown in FIG. 11, NN inter prediction parameter determiner 109b uses a pixel included in a reference image made up of 13 pixels for prediction of one pixel in the current block. The motion vector is information for specifying the location of a block having the highest correlation in the reference image. NN inter prediction parameter determiner 109b uses, as a reference pixel, a neighboring pixel of the location of the block having the highest correlation...]; and a motion compensation block configured to generate a second prediction block by performing a motion compensation using the motion vector [See Terada: at least Figs. 1-3, 5, 8, 11, 14, 33, 46,  par. 0104, 0119, 0142, 0155, 0163, 0184 regarding intra predictor 110 and inter predictor 111 generate an intra prediction block and an inter prediction block (S121, S122). The process of prediction includes intra prediction which is prediction within an image and inter prediction which is prediction between images. (the motion compensation is implicitly disclosed)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takahashi with Terada teachings by including “wherein the predictive block comprises: a motion estimation block configured to obtain a motion vector representing an offset between the current input block and a reference 20block, wherein the reference block is a block most closely matched with the current input block within in a reference image; and a motion compensation block configured to generate a second prediction block by performing a motion compensation using the motion vector” because this combination has the benefit of providing motion vector estimation operations when performing inter prediction.
Further on, Terada teaches a subtractor configured to generate a residual block of residual data by subtracting pixel data of the enhanced prediction block from pixel data of a current input block[See Terada: at least Figs. 1-3, 5, 8, 11, 14, 33, 46,  par. 0104, 0119-0120, 0142, 0155, 0163, 0184 regarding The subtractor 102 generates a difference block by subtracting the prediction block from the current block (S124).], wherein the predictive block comprises:  25a mode decision block configured to determine one of the first prediction block or the second prediction block as the prediction block[See Terada: at least Figs. 1-3, 5, 8, 11, 14, 33, 46,  par. 0104, 0119-0120, 0142, 0155, 0163, 0184 regarding intra predictor 110 and inter predictor 111 generate an intra prediction block and an inter prediction block (S121, S122).  Next, image encoding apparatus 100 determines a prediction block by selecting one of the intra prediction block and the inter prediction block (S123).].  
Takahashi and Terada do not explicitly disclose 10a coder controller configured to determine partitioning, coding, and decoding of the input image.
However, the use of a coder controller to determine partitioning, coding and decoding of the input image in an image/video coding system was well known in the art at the time of the invention was filed as evident from the teaching of Moccagatta [See Moccagatta: at least Figs. 1 and 9, par. 0040-0041, 0084, 0108 regarding The system 100 may partition each frame into smaller more manageable units, and then compare the frames to compute a prediction. The controller 116 manages many aspects of encoding including rate distortion or scene characteristics based locally adaptive selection of right motion partition sizes, right coding partition size, best choice of prediction reference types, and best selection of modes as well as managing overall bitrate in case bitrate control is enabled to name a few examples…  Process 800 may include “determine whether context will be decoded in time to decode a current block” 806. Here the coder, coder control, or other controller for the coder, may be monitoring the processor or GPU, which may be, or be part of, a system on a chip (SoC). This includes determining whether the decoder is working on fully reconstructed context data or it is stalled and is waiting for the fully reconstructed context…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takahashi and Terada with  Moccagatta teachings by including “10a coder controller configured to determine partitioning, coding, and decoding of the input image” because this combination has the benefit of providing a controller in the video coding system configured to control the operation on the input image/video data.
Regarding claim 2, Takahashi, Terada and Moccagatta teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Takahashi teaches further comprising: 30SEC.4301C a transformer configured to transform the residual data which is time- domain data into frequency-domain data [See Takahashi: Figs. 1, 7, 15 and par. 0034-0049 regarding the frequency transformation unit (110) apply a frequency transformation such as the DCT (: Discrete Cosine Transformation) to the transferred prediction differences in the block unit in a specified size…]; 
a quantizer configured to output a quantized coefficient by quantizing the frequency-domain data [See Takahashi:  Figs. 1, 7, 15 and par. 0034-0049 regarding the quantization processing unit (111) apply a quantization processing respectively to the transferred prediction differences in the block unit in a specified size..]; and 
5an entropy coder configured to transform the quantized coefficient and coding information into the bitstream[See Takahashi: Figs. 1, 7, 15 and par. 0034-0049 regarding transferring the resultant after-quantized frequency transformation coefficients to the variable length coding unit (112) and the inverse quantization processing unit (113). Moreover, based on the occurrence probability of the code, the variable length coding unit (112) performs the variable length coding with respect to the prediction-difference information represented by the after-quantized frequency transformation coefficients, thereby generating an encoded stream. Here, this variable length coding is performed along with the variable length coding of the information needed for the prediction decoding, such as the prediction direction in the intra-frame prediction encoding and the motion vector in the inter-frame prediction encoding…], and 
wherein the predictive block further comprises a dequantizer configured to output a dequantized coefficient by dequantizing the quantized coefficient[See Takahashi: at least Fig. 1, 7, 15, par. 0047, 0049 regarding an inverse quantization processing unit (113).  The inverse quantization processing unit (113) and the inverse frequency transformation unit (114) apply an inverse quantization processing and an inverse frequency transformation such as the IDCT (: Inverse DCT) respectively to the after-quantized frequency transformation coefficients, thereby acquiring the prediction differences, and then transferring the acquired prediction differences to the addition unit (115)].
Regarding claim 3, Takahashi, Terada and Moccagatta teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Moccagatta teaches or suggest 10 wherein the coder controller is configured to generate a first control signal, a second control signal, a third control signal, and a fourth control signal [See Moccagatta: at least Figs. 1 and 9, par. 0040-0041, 0084, 0108 regarding The system 100 may partition each frame into smaller more manageable units, and then compare the frames to compute a prediction. The controller 116 manages many aspects of encoding including rate distortion or scene characteristics based locally adaptive selection of right motion partition sizes, right coding partition size, best choice of prediction reference types, and best selection of modes as well as managing overall bitrate in case bitrate control is enabled to name a few examples…  Process 800 may include “determine whether context will be decoded in time to decode a current block” 806. Here the coder, coder control, or other controller for the coder, may be monitoring the processor or GPU, which may be, or be part of, a system on a chip (SoC). This includes determining whether the decoder is working on fully reconstructed context data or it is stalled and is waiting for the fully reconstructed context…(Thus, the controller 116 is able to generate multiple control signals to control different aspects of the encoding)], and 
wherein the motion estimation block obtains the motion vector in response to the first control signal [See Moccagatta: at least Figs. 1 and 9, par. 0040-0042, 0084, 0108 regarding The system 100 may partition each frame into smaller more manageable units, and then compare the frames to compute a prediction. The controller 116 manages many aspects of encoding including rate distortion or scene characteristics based locally adaptive selection of right motion partition sizes, right coding partition size, best choice of prediction reference types, and best selection of modes as well as managing overall bitrate in case bitrate control is enabled to name a few examples…  Process 800 may include “determine whether context will be decoded in time to decode a current block” 806. Here the coder, coder control, or other controller for the coder, may be monitoring the processor or GPU, which may be, or be part of, a system on a chip (SoC). This includes determining whether the decoder is working on fully reconstructed context data or it is stalled and is waiting for the fully reconstructed context…The motion estimation unit 132 and motion compensation unit 134 form the inter-prediction capability of the encoder. As shown in Fig. 1, the controller 116 communicates with the motion estimator 132…(Thus, the controller 116 is configured to control the motion estimator 132)], 
15wherein the transformer transforms the residual data in response to the second control signal [See Moccagatta: at least Figs. 1 and 9, par. 0040-0042, 0050, 0084, 0108 regarding The system 100 may partition each frame into smaller more manageable units, and then compare the frames to compute a prediction. The controller 116 manages many aspects of encoding including rate distortion or scene characteristics based locally adaptive selection of right motion partition sizes, right coding partition size, best choice of prediction reference types, and best selection of modes as well as managing overall bitrate in case bitrate control is enabled to name a few examples…  Process 800 may include “determine whether context will be decoded in time to decode a current block” 806. Here the coder, coder control, or other controller for the coder, may be monitoring the processor or GPU, which may be, or be part of, a system on a chip (SoC). This includes determining whether the decoder is working on fully reconstructed context data or it is stalled and is waiting for the fully reconstructed context… A transform module 110 then transforms the divided residual data of the TUs into transform coefficients using variable block size discrete cosine transform (VBS DCT) and/or 4×4 discrete sine transform (DST) to name a few examples. Using the quantization parameter (Qp) set by the controller 116, the quantizer 112 then uses lossy resampling or quantization on the coefficients.…(Thus, the controller 116 is configured to control the transform module 110)], 
wherein the mode decision block determines the prediction block in response to the third control signal[See Moccagatta: at least Figs. 1 and 9, par. 0040-0042, 0050, 0084, 0108 regarding The system 100 may partition each frame into smaller more manageable units, and then compare the frames to compute a prediction. The controller 116 manages many aspects of encoding including rate distortion or scene characteristics based locally adaptive selection of right motion partition sizes, right coding partition size, best choice of prediction reference types, and best selection of modes as well as managing overall bitrate in case bitrate control is enabled to name a few examples…  Process 800 may include “determine whether context will be decoded in time to decode a current block” 806. Here the coder, coder control, or other controller for the coder, may be monitoring the processor or GPU, which may be, or be part of, a system on a chip (SoC). This includes determining whether the decoder is working on fully reconstructed context data or it is stalled and is waiting for the fully reconstructed context… Both the motion compensation module 134 and intra-prediction module 136 may provide predictions to a prediction mode analyzer and mode selector 138 that selects the best prediction mode (including inter-modes) for a particular block, typically based on bit-cost and other factors. The mode selector 138 may select an inter-mode or inter-prediction mode when multiple such modes are available..…(Thus, the controller 116 is configured to control the best selection of modes)], and 
wherein the dequantizer outputs the dequantized coefficient in response to 20the fourth control signal [See Moccagatta: at least Figs. 1 and 9, par. 0040-0042, 0050, 0053, 0084, 0108 regarding The system 100 may partition each frame into smaller more manageable units, and then compare the frames to compute a prediction. The controller 116 manages many aspects of encoding including rate distortion or scene characteristics based locally adaptive selection of right motion partition sizes, right coding partition size, best choice of prediction reference types, and best selection of modes as well as managing overall bitrate in case bitrate control is enabled to name a few examples…  Process 800 may include “determine whether context will be decoded in time to decode a current block” 806. Here the coder, coder control, or other controller for the coder, may be monitoring the processor or GPU, which may be, or be part of, a system on a chip (SoC). This includes determining whether the decoder is working on fully reconstructed context data or it is stalled and is waiting for the fully reconstructed context… The output of the quantization module 112 also may be provided to de-quantization unit 118 and inverse transform module 120 in a decoding loop. De-quantization unit 118 and inverse transform module 120 may implement the inverse of the operations undertaken by transform unit 110 and quantization module 112..…(Thus, the controller 116 is configured to control the dequantizer 118)].  

Regarding claim 4, Takahashi, Terada and Moccagatta teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Terada teaches 
wherein the MLBE block is configured to execute a plurality of machine learning algorithms for processing the prediction block[See Terada: Figs. 1-14, 27-28, par. 0112-0116, 0134-0145 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). For example, Fig. 13 shows an example of the NN intra prediction. This NN intra prediction has a neural network structure; 11 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 10 in (a) in FIG. 10. Fig.  14 shows one example of the NN inter prediction. This NN inter prediction has a neural network structure; 13 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 12 in (a) in FIG. 11. Further, in Fig. 9, the NN in-loop filter has a network structure such as the structure shown in FIG. 14 similarly to the NN inter prediction. As in the NN inter prediction, NN in-loop filter parameter determiner 109a learns the reference pixels and the current pixel in each class as training data, and calculates the number of layers, the number of nodes, the weighting factor, and the bias value for generating the current pixel from the reference pixels… Thus, with the use of the NN parameter determiner 109, a plurality of machine learning algorithms for processing the prediction block can be executed.],
select at least one of the plurality of machine learning 25algorithms as a selected machine learning algorithm with reference to coding information of the input image[See Terada: Figs. 1-14, 27-28, par. 0112-0116, 0134-0145 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). For example, Fig. 13 shows an example of the NN intra prediction. This NN intra prediction has a neural network structure; 11 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 10 in (a) in FIG. 10. Fig.  14 shows one example of the NN inter prediction. This NN inter prediction has a neural network structure; 13 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 12 in (a) in FIG. 11. Further, in Fig. 9, the NN in-loop filter has a network structure such as the structure shown in FIG. 14 similarly to the NN inter prediction. As in the NN inter prediction, NN in-loop filter parameter determiner 109a learns the reference pixels and the current pixel in each class as training data, and calculates the number of layers, the number of nodes, the weighting factor, and the bias value for generating the current pixel from the reference pixels… Thus, with the use of the NN parameter determiner 109, a plurality of machine learning algorithms for processing the prediction block can be executed.];, and process the prediction block using the selected machine learning algorithm[See Terada: Figs. 1-14, 27-28, par. 0112-0116, 0134-0145 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). Next, NN intra prediction parameter determiner 109a determines whether or not the timing of the current block is NN intra prediction parameter switch timing, and when the timing of the current block is the NN intra prediction parameter switch timing, determines an NN intra prediction parameter (S105, S106). Likewise, NN inter prediction parameter determiner 109a determines whether or not the timing of the current block is NN inter prediction parameter switch timing, and when the timing of the current block is the NN inter prediction parameter switch timing, determines an NN inter prediction parameter (S107, S108). Likewise, NN in-loop filter parameter determiner 109c determines whether or not the timing of the current block is NN in-loop filter parameter switch timing, and when the timing of the current block is the NN in-loop filter parameter switch timing, determines an NN in-loop filter parameter (S109, S110). Thus, the prediction block is processed depending on the determination of the NN parameter determiner 109 module], and 31SEC.4301C 
Takahashi and Terada teach or suggest wherein the coding information comprises at least one of a prediction mode corresponding to the prediction block, a magnitude and direction of a motion vector, an intra direction, a size of a coding unit, a partition form of an image, and a size of a transformation unit[See Takahashi: Figs. 1, 7, 15 and par. 0034-0049 regarding the prediction mode in the target block is identified by taking advantage of a function f for inputting edge information on the adjacent blocks A to D, and outputting the prediction mode in the target block (602)… As the function f for outputting the prediction mode in the target block, whatever function is all right. For example, taking advantage of the mechanical learning function of a neural network permits successful implementation of this function f. FIG. 7 illustrates an example of the case where the function f is implemented taking advantage of the neural network (the neural network is a machine learning technique). Here, the learning in the neural network (702) is performed in advance so that, when the edge intensities and edge angles of the adjacent blocks A to D are normalized and inputted into the neural network (701), the degree of likelihood of the prediction mode n (n=0, 1, . . . , 8) will be calculated and outputted (703). At this time, a function which will return the prediction-mode number in which the highest degree of likelihood is outputted is set as the above-described function f (704)…Thus, intra direction information is used. See Terada: Figs. 1-14, 27-28, par. 0112-0116, 0134-0145 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). For example, NN parameter determiner 109 calculates pixel variance, average, etc., of blocks in an image, and sets, as parameter switch timing, timing of a change in block tendency in encoding order. Examples of the unit of NN parameter switching include a coding unit (CU), a coding tree unit (CTU), a slice, a tile, a picture, or a group of pictures (GOP)… Thus, coding information such as size of a coding unit and partition form of an image is used.].  
Regarding claim 5, Takahashi, Terada and Moccagatta teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Further on, Further on, Takahashi and Terada teach wherein when the prediction mode is an intra mode, the first prediction block is transmitted from the intra prediction block to the MLBE block, and the MLBE block selects a first machine learning algorithm as the selected machine learning algorithm to process the first 10prediction block as the enhanced prediction block[See Takahashi: Figs. 1, 7, 15 and par. 0034-0049, 0052 regarding the prediction mode in the target block is identified by taking advantage of a function f for inputting edge information on the adjacent blocks A to D, and outputting the prediction mode in the target block (602)… At this time, a function which will return the prediction-mode number in which the highest degree of likelihood is outputted is set as the above-described function f (704)…Thus, intra direction information is used. Also, in the case of the intra-frame prediction mode (803), when performing the intra-frame prediction encoding processing (806), an intra-frame prediction block is generated. When the coding mode which results in the highest encoding efficiency is selected from among the large number of coding modes (808), taking advantage of, e.g., the RD-Optimization scheme allows implementation of the high-efficiency encoding… See Terada: Figs. 1-14, 27-28, 33, 46, par. 0104, 0112-0116, 0119-0120, 0134-0145, 0155, 0163, 0184 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). For example, Fig. 13 shows an example of the NN intra prediction. This NN intra prediction has a neural network structure; 11 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 10 in (a) in FIG. 10.… Thus, with the use of the NN parameter determiner 109, a plurality of machine learning algorithms for processing the prediction block can be executed.  Also, intra predictor 110 and inter predictor 111 generate an intra prediction block and an inter prediction block (S121, S122).  Next, image encoding apparatus 100 determines a prediction block by selecting one of the intra prediction block and the inter prediction block (S123)]; and 
when the prediction mode is an inter mode, the second prediction block is transmitted from the motion compensation block to the MLBE block, and the MLBE block selects a second machine learning algorithm as the selected machine learning algorithm to process the second prediction block as the enhanced 15prediction block[See Takahashi: Figs. 1, 7, 15 and par. 0034-0049, 0052 regarding the prediction mode in the target block is identified by taking advantage of a function f for inputting edge information on the adjacent blocks A to D, and outputting the prediction mode in the target block (602)… At this time, a function which will return the prediction-mode number in which the highest degree of likelihood is outputted is set as the above-described function f (704)… As the above-described prediction encoding processing method, the intra-frame prediction encoding processing (806) and the inter-frame prediction encoding processing (807) are executed, then selecting an optimum prediction processing method from these processings. This selection allows implementation of a high-efficiency encoding in correspondence with the property of the image … See Terada: Figs. 1-14, 27-28, 33, 46, par. 0104, 0112-0116, 0119-0120, 0134-0145, 0155, 0163, 0184 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). Fig.  14 shows one example of the NN inter prediction. This NN inter prediction has a neural network structure; 13 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 12 in (a) in FIG. 11. Further, in Fig. 9, the NN in-loop filter has a network structure such as the structure shown in FIG. 14 similarly to the NN inter prediction. As in the NN inter prediction, NN in-loop filter parameter determiner 109a learns the reference pixels and the current pixel in each class as training data, and calculates the number of layers, the number of nodes, the weighting factor, and the bias value for generating the current pixel from the reference pixels… Thus, with the use of the NN parameter determiner 109, a plurality of machine learning algorithms for processing the prediction block can be executed…Also, intra predictor 110 and inter predictor 111 generate an intra prediction block and an inter prediction block (S121, S122).  Next, image encoding apparatus 100 determines a prediction block by selecting one of the intra prediction block and the inter prediction block (S123)].  
Regarding claim 6, Takahashi, Terada and Moccagatta teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Further on, Terada teaches wherein the MLBE block selects the second machine learning algorithm based on the direction of the motion vector[See Terada: Figs. 1-14, 27-28, 33, 46, par. 0104, 0112-0116, 0119-0120, 0134-0145, 0155, 0163, 0184 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). Fig.  14 shows one example of the NN inter prediction. This NN inter prediction has a neural network structure; 13 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 12 in (a) in FIG. 11. Further, in Fig. 9, the NN in-loop filter has a network structure such as the structure shown in FIG. 14 similarly to the NN inter prediction. As in the NN inter prediction, NN in-loop filter parameter determiner 109a learns the reference pixels and the current pixel in each class as training data, and calculates the number of layers, the number of nodes, the weighting factor, and the bias value for generating the current pixel from the reference pixels… Thus, with the use of the NN parameter determiner 109, a plurality of machine learning algorithms for processing the prediction block can be executed…Also, intra predictor 110 and inter predictor 111 generate an intra prediction block and an inter prediction block (S121, S122).  Next, image encoding apparatus 100 determines a prediction block by selecting one of the intra prediction block and the inter prediction block (S123)…(in the inter prediction block selection, a motion vector information is associated with the selected inter prediction block)].

Regarding claim 7, Takahashi, Terada and Moccagatta teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Further on, Takahashi with Terada teach 20 wherein the plurality of machine learning algorithms comprise at least one of a decision tree, a neural network (NN), a convolution neural network (CNN), a support vector machine (SVM), reinforcement learning, and a K-nearest neighbor (K-NN) algorithm[See Takahashi: FIG. 7 illustrates an example of the case where the function f is implemented taking advantage of the neural network (the neural network is a machine learning technique). See Terada: Figs. 1-14, 27-28, par. 0112-0116, 0134-0145 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). The NN intra prediction, the NN inter prediction  and the NN in-loop filter having  a neural network structures]. 
  Regarding claim 8, Takahashi, Terada and Moccagatta teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Takahashi and Terada teach 2025wherein the MLBE block is configured to execute a machine learning algorithm of selecting one of a plurality of parameter sets as a selected parameter set depending on coding information and processing the prediction block using the selected parameter set[See Terada: Figs. 1-14, 27-28, par. 0112-0116, 0134-0145 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). For example, Fig. 13 shows an example of the NN intra prediction. This NN intra prediction has a neural network structure; 11 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 10 in (a) in FIG. 10. Fig.  14 shows one example of the NN inter prediction. This NN inter prediction has a neural network structure; 13 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 12 in (a) in FIG. 11. Further, in Fig. 9, the NN in-loop filter has a network structure such as the structure shown in FIG. 14 similarly to the NN inter prediction. As in the NN inter prediction, NN in-loop filter parameter determiner 109a learns the reference pixels and the current pixel in each class as training data, and calculates the number of layers, the number of nodes, the weighting factor, and the bias value for generating the current pixel from the reference pixels… Thus, with the use of the NN parameter determiner 109, a plurality of machine learning algorithms for processing the prediction block can be executed.], and 32SEC.4301C wherein the coding information comprises at least one of a prediction mode corresponding to the prediction block, a magnitude and direction of a motion vector, an intra direction, a size of a coding unit, a partition form of an image, and a size of a transformation unit[See Takahashi: Figs. 1, 7, 15 and par. 0034-0049 regarding the prediction mode in the target block is identified by taking advantage of a function f for inputting edge information on the adjacent blocks A to D, and outputting the prediction mode in the target block (602)… As the function f for outputting the prediction mode in the target block, whatever function is all right. For example, taking advantage of the mechanical learning function of a neural network permits successful implementation of this function f. FIG. 7 illustrates an example of the case where the function f is implemented taking advantage of the neural network (the neural network is a machine learning technique). Here, the learning in the neural network (702) is performed in advance so that, when the edge intensities and edge angles of the adjacent blocks A to D are normalized and inputted into the neural network (701), the degree of likelihood of the prediction mode n (n=0, 1, . . . , 8) will be calculated and outputted (703). At this time, a function which will return the prediction-mode number in which the highest degree of likelihood is outputted is set as the above-described function f (704)…Thus, intra direction information is used. See Terada: Figs. 1-14, 27-28, par. 0112-0116, 0134-0145 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). For example, NN parameter determiner 109 calculates pixel variance, average, etc., of blocks in an image, and sets, as parameter switch timing, timing of a change in block tendency in encoding order. Examples of the unit of NN parameter switching include a coding unit (CU), a coding tree unit (CTU), a slice, a tile, a picture, or a group of pictures (GOP)… Thus, coding information such as size of a coding unit and partition form of an image is used.].  
 Regarding claim 9, Takahashi, Terada and Moccagatta teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Further on, Takahashi and Terada teach wherein when the prediction mode is an intra mode, the first prediction block is transmitted from the intra prediction block to the MLBE block, and the MLBE block selects a first parameter set as the selected parameter set to process the first prediction block as the enhanced 10prediction block[See Takahashi: Figs. 1, 7, 15 and par. 0034-0049, 0052 regarding the prediction mode in the target block is identified by taking advantage of a function f for inputting edge information on the adjacent blocks A to D, and outputting the prediction mode in the target block (602)… At this time, a function which will return the prediction-mode number in which the highest degree of likelihood is outputted is set as the above-described function f (704)…Thus, intra direction information is used. Also, in the case of the intra-frame prediction mode (803), when performing the intra-frame prediction encoding processing (806), an intra-frame prediction block is generated. When the coding mode which results in the highest encoding efficiency is selected from among the large number of coding modes (808), taking advantage of, e.g., the RD-Optimization scheme allows implementation of the high-efficiency encoding… See Terada: Figs. 1-14, 27-28, 33, 46, par. 0104, 0112-0116, 0119-0120, 0134-0145, 0155, 0163, 0184 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). For example, Fig. 13 shows an example of the NN intra prediction. This NN intra prediction has a neural network structure; 11 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 10 in (a) in FIG. 10.… Thus, with the use of the NN parameter determiner 109, a plurality of machine learning algorithms for processing the prediction block can be executed.  Also, intra predictor 110 and inter predictor 111 generate an intra prediction block and an inter prediction block (S121, S122).  Next, image encoding apparatus 100 determines a prediction block by selecting one of the intra prediction block and the inter prediction block (S123)]; and
 when the prediction mode is an inter mode, the second prediction block is transmitted from the motion compensation block to the MLBE block, and the MLBE block selects a second parameter set as the selected parameter set to process the second prediction block as the enhanced prediction block[See Takahashi: Figs. 1, 7, 15 and par. 0034-0049, 0052 regarding the prediction mode in the target block is identified by taking advantage of a function f for inputting edge information on the adjacent blocks A to D, and outputting the prediction mode in the target block (602)… At this time, a function which will return the prediction-mode number in which the highest degree of likelihood is outputted is set as the above-described function f (704)… As the above-described prediction encoding processing method, the intra-frame prediction encoding processing (806) and the inter-frame prediction encoding processing (807) are executed, then selecting an optimum prediction processing method from these processings. This selection allows implementation of a high-efficiency encoding in correspondence with the property of the image … See Terada: Figs. 1-14, 27-28, 33, 46, par. 0104, 0112-0116, 0119-0120, 0134-0145, 0155, 0163, 0184 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). Fig.  14 shows one example of the NN inter prediction. This NN inter prediction has a neural network structure; 13 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 12 in (a) in FIG. 11. Further, in Fig. 9, the NN in-loop filter has a network structure such as the structure shown in FIG. 14 similarly to the NN inter prediction. As in the NN inter prediction, NN in-loop filter parameter determiner 109a learns the reference pixels and the current pixel in each class as training data, and calculates the number of layers, the number of nodes, the weighting factor, and the bias value for generating the current pixel from the reference pixels… Thus, with the use of the NN parameter determiner 109, a plurality of machine learning algorithms for processing the prediction block can be executed…Also, intra predictor 110 and inter predictor 111 generate an intra prediction block and an inter prediction block (S121, S122).  Next, image encoding apparatus 100 determines a prediction block by selecting one of the intra prediction block and the inter prediction block (S123)].  
 Regarding claim 10, Takahashi, Terada and Moccagatta teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Terada teaches 
wherein the MLBE block selects the second parameter set based on the direction of the motion vector[See Terada: Figs. 1-14, 27-28, 33, 46, par. 0104, 0112-0116, 0119-0120, 0134-0145, 0155, 0163, 0184 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). Fig.  14 shows one example of the NN inter prediction. This NN inter prediction has a neural network structure; 13 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 12 in (a) in FIG. 11. Further, in Fig. 9, the NN in-loop filter has a network structure such as the structure shown in FIG. 14 similarly to the NN inter prediction. As in the NN inter prediction, NN in-loop filter parameter determiner 109a learns the reference pixels and the current pixel in each class as training data, and calculates the number of layers, the number of nodes, the weighting factor, and the bias value for generating the current pixel from the reference pixels… Thus, with the use of the NN parameter determiner 109, a plurality of machine learning algorithms for processing the prediction block can be executed…Also, intra predictor 110 and inter predictor 111 generate an intra prediction block and an inter prediction block (S121, S122).  Next, image encoding apparatus 100 determines a prediction block by selecting one of the intra prediction block and the inter prediction block (S123)…(in the inter prediction block selection, a motion vector information is associated with the selected inter prediction block)]. 

11.	Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al.(US 2009/0110070 A1) in view of TERADA et al.(US 2018/0184123 A1)(hereinafter Terada).
	Regarding claim 11, Takahashi discloses a method for processing image data[See Takahashi: Figs. 1, 3, 5A-7, 15 and par. 0034-0039, 0047-0049 regarding method for moving-picture encoding device], the method comprising: 
20generating a prediction block from time-domain data of a previous input block [See Takahashi: Figs. 1, 3, 5A-6B and par. 0034-0036, 0047-0049 regarding the prediction-mode estimation unit (105) extracts, from the reference-image memory (116), decoded images in the pre-encoded blocks positioned on the periphery of the target block, then performing the edge detection to identify the prediction direction in the target block, and transferring the identified prediction direction to the intra-frame prediction unit (106). The intra-frame prediction unit (106) and the inter-frame prediction unit (107) execute the intra-frame prediction processing and the inter-frame prediction processing in the block units in several sizes. In Fig. 3, the prediction is performed using decoded images in four pre-encoded blocks which are adjacent to the left side, upper-left side, upper side, and upper-right side of the encoding target block…]; and
transforming the prediction block into an enhanced prediction block by applying a machine learning technique to the prediction block [See Takahashi: Figs. 1, 7, 15 and par. 0034-0049 regarding the prediction mode in the target block is identified by taking advantage of a function f for inputting edge information on the adjacent blocks A to D, and outputting the prediction mode in the target block (602)… As the function f for outputting the prediction mode in the target block, whatever function is all right. For example, taking advantage of the mechanical learning function of a neural network permits successful implementation of this function f. FIG. 7 illustrates an example of the case where the function f is implemented taking advantage of the neural network (the neural network is a machine learning technique). Here, the learning in the neural network (702) is performed in advance so that, when the edge intensities and edge angles of the adjacent blocks A to D are normalized and inputted into the neural network (701), the degree of likelihood of the prediction mode n (n=0, 1, . . . , 8) will be calculated and outputted (703). At this time, a function which will return the prediction-mode number in which the highest degree of likelihood is outputted is set as the above-described function f (704). This setting allows implementation of the encoding and decoding processings based on the method illustrated in FIGS. 6A and 6B.].
Takahashi does not explicitly disclose transforming the prediction block into an enhanced prediction block by applying at least one of a plurality of machine learning techniques to the prediction block.
However, applying a machine learning technique from a plurality of machine learning algorithms for processing the prediction block was well known in the art at the time of the invention was filed as evident from the teaching of Terada[See Terada: Figs. 1-14, 27-28, par. 0112-0116, 0134-0145 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). For example, Fig. 13 shows an example of the NN intra prediction. This NN intra prediction has a neural network structure; 11 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 10 in (a) in FIG. 10. Fig.  14 shows one example of the NN inter prediction. This NN inter prediction has a neural network structure; 13 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 12 in (a) in FIG. 11. Further, in Fig. 9, the NN in-loop filter has a network structure such as the structure shown in FIG. 14 similarly to the NN inter prediction. As in the NN inter prediction, NN in-loop filter parameter determiner 109a learns the reference pixels and the current pixel in each class as training data, and calculates the number of layers, the number of nodes, the weighting factor, and the bias value for generating the current pixel from the reference pixels… Thus, the NN parameter determiner 109 is configured to determine or select from a plurality of machine learning algorithms for processing the prediction block.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takahashi with Terada teachings by including “transforming the prediction block into an enhanced prediction block by applying at least one of a plurality of machine learning techniques to the prediction block” because this combination has the benefit of providing machine learning algorithms selection when processing a prediction block [See Terada: Figs. 1-14, 27-28, par. 0112-0116, 0134-0145].
Further on, when combined, Takahashi with Terada teach 25generating a residual block by subtracting the enhanced prediction block from a current input block [See Takahashi: Figs. 1, 7, 15 and par. 0034-0049 regarding the subtraction unit (109) generates the prediction differences based on the optimum prediction encoding scheme, then transferring the generated prediction differences to the frequency transformation unit (110). See Terada: at least Figs. 1-3, 5, 8, 11, 14, 33, 46, par. 0104, 0119-0120, 0142, 0155, 0163, 0184 regarding The subtractor 102 generates a difference block by subtracting the prediction block from the current block (S124)], 
wherein the generating the prediction block further comprises: generating a first prediction block based on the previous input block [See Takahashi: at least Figs. 1, 7-8, 15 and par. 0047-0049, 0052 regarding in the case of the intra-frame prediction mode (803), when performing the intra-frame prediction encoding processing (806), an intra-frame prediction block is generated.]; 33SEC.4301C obtaining a motion vector representing an offset between the current input block and a reference block, wherein the reference block is a block most closely matched with the current input block within in a reference image[See Terada: at least Figs. 1-3, 5, 8, 11, 14,  par. 0119, 0142, 0155, 0163, 0184 regarding As shown in FIG. 11, NN inter prediction parameter determiner 109b uses a pixel included in a reference image made up of 13 pixels for prediction of one pixel in the current block. The motion vector is information for specifying the location of a block having the highest correlation in the reference image. NN inter prediction parameter determiner 109b uses, as a reference pixel, a neighboring pixel of the location of the block having the highest correlation...]; 5generating a second prediction block by performing a motion compensation using the motion vector[See Terada: at least Figs. 1-3, 5, 8, 11, 14, 33, 46,  par. 0104, 0119, 0142, 0155, 0163, 0184 regarding intra predictor 110 and inter predictor 111 generate an intra prediction block and an inter prediction block (S121, S122). The process of prediction includes intra prediction which is prediction within an image and inter prediction which is prediction between images. (the motion compensation is implicitly disclosed)]; and determining one of the first prediction block or the second prediction block as the prediction block[See Takahashi: at least Figs. 1, 7-8, 15 and par. 0047-0049, 0052 regarding When the coding mode which results in the highest encoding efficiency is selected from among the large number of coding modes (808), taking advantage of, e.g., the RD-Optimization scheme allows implementation of the high-efficiency encoding... See Terada: at least Figs. 1-3, 5, 8, 11, 14, 33, 46,  par. 0104, 0119-0120, 0142, 0155, 0163, 0184 regarding intra predictor 110 and inter predictor 111 generate an intra prediction block and an inter prediction block (S121, S122).  Next, image encoding apparatus 100 determines a prediction block by selecting one of the intra prediction block and the inter prediction block (S123)].  
Regarding claim 12, Takahashi and Terada teach all the limitations of claim 11, and are analyzed as previously discussed with respect to that claim. Further on, Takahashi and Terada teach or suggest10 further comprising obtaining coding information extracted when generating the prediction block, wherein the coding information comprises at least one of a prediction mode corresponding to the prediction block, a magnitude and direction of a motion vector, an intra direction, a size of a coding unit, a partition form of an image, and a size of a 15transformation unit[See Takahashi: Figs. 1, 7, 15 and par. 0034-0049 regarding the prediction mode in the target block is identified by taking advantage of a function f for inputting edge information on the adjacent blocks A to D, and outputting the prediction mode in the target block (602)… Here, the learning in the neural network (702) is performed in advance so that, when the edge intensities and edge angles of the adjacent blocks A to D are normalized and inputted into the neural network (701), the degree of likelihood of the prediction mode n (n=0, 1, . . . , 8) will be calculated and outputted (703). At this time, a function which will return the prediction-mode number in which the highest degree of likelihood is outputted is set as the above-described function f (704)…Thus, prediction mode information corresponding to the prediction block is obtained. See Terada: Figs. 1-14, 27-28, par. 0112-0116, 0134-0145 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). For example, NN parameter determiner 109 calculates pixel variance, average, etc., of blocks in an image, and sets, as parameter switch timing, timing of a change in block tendency in encoding order. Examples of the unit of NN parameter switching include a coding unit (CU), a coding tree unit (CTU), a slice, a tile, a picture, or a group of pictures (GOP)… Thus, coding information such as size of a coding unit and partition form of an image is obtained.].  
  Regarding claim 13, Takahashi and Terada teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Further on, Terada teaches wherein the transforming into the enhanced prediction block comprises selecting the at least one of the plurality of machine learning techniques depending on the coding information [See Terada: Figs. 1-14, 27-28, par. 0112-0116, 0134-0145 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). For example, Fig. 13 shows an example of the NN intra prediction. This NN intra prediction has a neural network structure; 11 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 10 in (a) in FIG. 10. Fig.  14 shows one example of the NN inter prediction. This NN inter prediction has a neural network structure; 13 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 12 in (a) in FIG. 11. Further, in Fig. 9, the NN in-loop filter has a network structure such as the structure shown in FIG. 14 similarly to the NN inter prediction. As in the NN inter prediction, NN in-loop filter parameter determiner 109a learns the reference pixels and the current pixel in each class as training data, and calculates the number of layers, the number of nodes, the weighting factor, and the bias value for generating the current pixel from the reference pixels… Thus, the NN parameter determiner 109 is configured to determine or select from a plurality of machine learning algorithms for processing the prediction block.].
Regarding claim 14, Takahashi and Terada teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim. Further on, Takahashi and Terada teach further comprising: determining whether the prediction mode is an intra mode or an inter mode; receiving the first prediction block and selecting a first machine learning 25algorithm to process the first prediction block as the enhanced prediction block when the prediction mode is the intra mode[See Takahashi: Figs. 1, 7, 15 and par. 0034-0049, 0052 regarding the prediction mode in the target block is identified by taking advantage of a function f for inputting edge information on the adjacent blocks A to D, and outputting the prediction mode in the target block (602)… At this time, a function which will return the prediction-mode number in which the highest degree of likelihood is outputted is set as the above-described function f (704)…Thus, intra direction information is used. Also, in the case of the intra-frame prediction mode (803), when performing the intra-frame prediction encoding processing (806), an intra-frame prediction block is generated. When the coding mode which results in the highest encoding efficiency is selected from among the large number of coding modes (808), taking advantage of, e.g., the RD-Optimization scheme allows implementation of the high-efficiency encoding… See Terada: Figs. 1-14, 27-28, 33, 46, par. 0104, 0112-0116, 0119-0120, 0134-0145, 0155, 0163, 0184 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). For example, Fig. 13 shows an example of the NN intra prediction. This NN intra prediction has a neural network structure; 11 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 10 in (a) in FIG. 10.… Thus, with the use of the NN parameter determiner 109, a plurality of machine learning algorithms for processing the prediction block can be executed.  Also, intra predictor 110 and inter predictor 111 generate an intra prediction block and an inter prediction block (S121, S122).  Next, image encoding apparatus 100 determines a prediction block by selecting one of the intra prediction block and the inter prediction block (S123)]; and 34SEC.4301C receiving the second prediction block and selecting a second machine learning algorithm to process the second prediction block as the enhanced prediction block when the prediction mode is the inter mode[See Takahashi: Figs. 1, 7, 15 and par. 0034-0049, 0052 regarding the prediction mode in the target block is identified by taking advantage of a function f for inputting edge information on the adjacent blocks A to D, and outputting the prediction mode in the target block (602)… At this time, a function which will return the prediction-mode number in which the highest degree of likelihood is outputted is set as the above-described function f (704)… As the above-described prediction encoding processing method, the intra-frame prediction encoding processing (806) and the inter-frame prediction encoding processing (807) are executed, then selecting an optimum prediction processing method from these processings. This selection allows implementation of a high-efficiency encoding in correspondence with the property of the image … See Terada: Figs. 1-14, 27-28, 33, 46, par. 0104, 0112-0116, 0119-0120, 0134-0145, 0155, 0163, 0184 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). Fig.  14 shows one example of the NN inter prediction. This NN inter prediction has a neural network structure; 13 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 12 in (a) in FIG. 11. Further, in Fig. 9, the NN in-loop filter has a network structure such as the structure shown in FIG. 14 similarly to the NN inter prediction. As in the NN inter prediction, NN in-loop filter parameter determiner 109a learns the reference pixels and the current pixel in each class as training data, and calculates the number of layers, the number of nodes, the weighting factor, and the bias value for generating the current pixel from the reference pixels… Thus, with the use of the NN parameter determiner 109, a plurality of machine learning algorithms for processing the prediction block can be executed…Also, intra predictor 110 and inter predictor 111 generate an intra prediction block and an inter prediction block (S121, S122).  Next, image encoding apparatus 100 determines a prediction block by selecting one of the intra prediction block and the inter prediction block (S123)].  
Regarding claim 15, Takahashi and Terada teach all the limitations of claim 14, and are analyzed as previously discussed with respect to that claim. Further on, Terada teaches 5 wherein the selecting the second machine learning algorithm is based on the direction of the motion vector[See Terada: Figs. 1-14, 27-28, 33, 46, par. 0104, 0112-0116, 0119-0120, 0134-0145, 0155, 0163, 0184 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). Fig.  14 shows one example of the NN inter prediction. This NN inter prediction has a neural network structure; 13 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 12 in (a) in FIG. 11. Further, in Fig. 9, the NN in-loop filter has a network structure such as the structure shown in FIG. 14 similarly to the NN inter prediction. As in the NN inter prediction, NN in-loop filter parameter determiner 109a learns the reference pixels and the current pixel in each class as training data, and calculates the number of layers, the number of nodes, the weighting factor, and the bias value for generating the current pixel from the reference pixels… Thus, with the use of the NN parameter determiner 109, a plurality of machine learning algorithms for processing the prediction block can be executed…Also, intra predictor 110 and inter predictor 111 generate an intra prediction block and an inter prediction block (S121, S122).  Next, image encoding apparatus 100 determines a prediction block by selecting one of the intra prediction block and the inter prediction block (S123)…(in the inter prediction block selection, a motion vector information is associated with the selected inter prediction block)].
  Regarding claim 16, Takahashi and Terada teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim. Further on, Takahashi and Terada teach wherein the plurality of machine learning algorithms comprise at least one of a decision tree, a neural network (NN), a 10convolution neural network (CNN), a support vector machine (SVM), reinforcement learning, and a K-nearest neighbor (K-NN) algorithm[See Takahashi: FIG. 7 illustrates an example of the case where the function f is implemented taking advantage of the neural network (the neural network is a machine learning technique). See Terada: Figs. 1-14, 27-28, par. 0112-0116, 0134-0145 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). The NN intra prediction, the NN inter prediction  and the NN in-loop filter having  a neural network structures]..  
Regarding claim 17, Takahashi and Terada teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Further on, Terada teaches wherein the transforming into the enhanced prediction block comprises executing a machine learning algorithm of selecting 15one of a plurality of parameter sets as a selected parameter set depending on coding information and processing the prediction block using the selected parameter set[See Terada: Figs. 1-14, 27-28, par. 0112-0116, 0134-0145 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). For example, Fig. 13 shows an example of the NN intra prediction. This NN intra prediction has a neural network structure; 11 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 10 in (a) in FIG. 10. Fig.  14 shows one example of the NN inter prediction. This NN inter prediction has a neural network structure; 13 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 12 in (a) in FIG. 11. Further, in Fig. 9, the NN in-loop filter has a network structure such as the structure shown in FIG. 14 similarly to the NN inter prediction. As in the NN inter prediction, NN in-loop filter parameter determiner 109a learns the reference pixels and the current pixel in each class as training data, and calculates the number of layers, the number of nodes, the weighting factor, and the bias value for generating the current pixel from the reference pixels… Thus, with the use of the NN parameter determiner 109, a plurality of machine learning algorithms for processing the prediction block can be executed.].  
Regarding claim 18, Takahashi and Terada teach all the limitations of claim 17, and are analyzed as previously discussed with respect to that claim. Further on, Takahashi and Terada teach further comprising: 20determining whether the prediction mode is an intra mode or an inter mode; receiving the first prediction block and selecting a first parameter set as the selected parameter set to process the first prediction block as the enhanced prediction block when the prediction mode is the intra mode[See Takahashi: Figs. 1, 7, 15 and par. 0034-0049, 0052 regarding the prediction mode in the target block is identified by taking advantage of a function f for inputting edge information on the adjacent blocks A to D, and outputting the prediction mode in the target block (602)… At this time, a function which will return the prediction-mode number in which the highest degree of likelihood is outputted is set as the above-described function f (704)…Thus, intra direction information is used. Also, in the case of the intra-frame prediction mode (803), when performing the intra-frame prediction encoding processing (806), an intra-frame prediction block is generated. When the coding mode which results in the highest encoding efficiency is selected from among the large number of coding modes (808), taking advantage of, e.g., the RD-Optimization scheme allows implementation of the high-efficiency encoding… See Terada: Figs. 1-14, 27-28, 33, 46, par. 0104, 0112-0116, 0119-0120, 0134-0145, 0155, 0163, 0184 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). For example, Fig. 13 shows an example of the NN intra prediction. This NN intra prediction has a neural network structure; 11 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 10 in (a) in FIG. 10.… Thus, with the use of the NN parameter determiner 109, a plurality of machine learning algorithms for processing the prediction block can be executed.  Also, intra predictor 110 and inter predictor 111 generate an intra prediction block and an inter prediction block (S121, S122).  Next, image encoding apparatus 100 determines a prediction block by selecting one of the intra prediction block and the inter prediction block (S123)]; and 25receiving the second prediction block and selecting a second parameter set as the selected parameter set to process the second prediction block as the enhanced prediction block when the prediction mode is the inter mode[See Takahashi: Figs. 1, 7, 15 and par. 0034-0049, 0052 regarding the prediction mode in the target block is identified by taking advantage of a function f for inputting edge information on the adjacent blocks A to D, and outputting the prediction mode in the target block (602)… At this time, a function which will return the prediction-mode number in which the highest degree of likelihood is outputted is set as the above-described function f (704)… As the above-described prediction encoding processing method, the intra-frame prediction encoding processing (806) and the inter-frame prediction encoding processing (807) are executed, then selecting an optimum prediction processing method from these processings. This selection allows implementation of a high-efficiency encoding in correspondence with the property of the image … See Terada: Figs. 1-14, 27-28, 33, 46, par. 0104, 0112-0116, 0119-0120, 0134-0145, 0155, 0163, 0184 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). Fig.  14 shows one example of the NN inter prediction. This NN inter prediction has a neural network structure; 13 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 12 in (a) in FIG. 11. Further, in Fig. 9, the NN in-loop filter has a network structure such as the structure shown in FIG. 14 similarly to the NN inter prediction. As in the NN inter prediction, NN in-loop filter parameter determiner 109a learns the reference pixels and the current pixel in each class as training data, and calculates the number of layers, the number of nodes, the weighting factor, and the bias value for generating the current pixel from the reference pixels… Thus, with the use of the NN parameter determiner 109, a plurality of machine learning algorithms for processing the prediction block can be executed…Also, intra predictor 110 and inter predictor 111 generate an intra prediction block and an inter prediction block (S121, S122).  Next, image encoding apparatus 100 determines a prediction block by selecting one of the intra prediction block and the inter prediction block (S123)].  
Regarding claim 19, Takahashi and Terada teach all the limitations of claim 18, and are analyzed as previously discussed with respect to that claim. Further on, Terada teaches  wherein the selecting the second parameter set is based on the direction of the motion vector[See Terada: Figs. 1-14, 27-28, 33, 46, par. 0104, 0112-0116, 0119-0120, 0134-0145, 0155, 0163, 0184 regarding NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). Fig.  14 shows one example of the NN inter prediction. This NN inter prediction has a neural network structure; 13 circles at the left end represent reference pixels to be input and correspond to reference pixels 0 to 12 in (a) in FIG. 11. Further, in Fig. 9, the NN in-loop filter has a network structure such as the structure shown in FIG. 14 similarly to the NN inter prediction. As in the NN inter prediction, NN in-loop filter parameter determiner 109a learns the reference pixels and the current pixel in each class as training data, and calculates the number of layers, the number of nodes, the weighting factor, and the bias value for generating the current pixel from the reference pixels… Thus, with the use of the NN parameter determiner 109, a plurality of machine learning algorithms for processing the prediction block can be executed…Also, intra predictor 110 and inter predictor 111 generate an intra prediction block and an inter prediction block (S121, S122).  Next, image encoding apparatus 100 determines a prediction block by selecting one of the intra prediction block and the inter prediction block (S123)…(in the inter prediction block selection, a motion vector information is associated with the selected inter prediction block)]. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482      


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482